Exhibit 10.21

 

[ex10-21_001.jpg]

 

January 10, 2019

 

Mr. Simon Allen

16870 Camino Lago de Cristal

Rancho Santa Fe CA 92067

 

Re:Stock Option Agreement

 

Dear Simon,

 

Reference is made to that certain Stock Option Grant Notice and Agreement, dated
March 7, 2016 (the “Option Agreement”), by and between you and CohBar, Inc., a
Delaware corporation (the “Company”). Capitalized terms used herein shall have
the meanings given to them in the Option Agreement unless otherwise specified.

 

This letter agreement (“Letter Agreement”) sets forth our mutual agreement
regarding the stock options subject to the Option Agreement in relation to your
separation from employment with the Company, effective December 6, 2018. Your
signature in the space provided at the end of this letter indicates that you
have read this letter and acknowledge and agree to the matters set forth herein.
The effectiveness of this Letter Agreement is expressly conditioned on the
effectiveness of the Separation Agreement (the “Separation Agreement”)
contemplated to be executed by you as a condition to receipt of certain
termination benefits under the Executive Employment Agreement, dated March 7,
2016, between you and the Company. This letter agreement shall have no force or
effect unless and until the Separation Agreement becomes effective in the manner
set forth therein.

 

1. Option Vesting. Upon the effectiveness of the Separation Agreement and this
Letter Agreement, 1,061,239 shares subject to the Option Agreement will be
vested and exercisable (the “Vested Options”).

 

2. Cashless Exercise. Subject to the restrictions provided herein and the terms
of the Option Agreement and Plan, you may pay the exercise price for any vested
options you elect to exercise (the “Exercised Options”) via a broker-assisted
cashless exercise program under which, prior to the issuance of the shares
underlying the Exercised Options (the “Option Shares”), you provide the Company
and a mutually agreed broker with irrevocable instructions to immediately sell a
number of Option Shares sufficient to generate proceeds at least equal to the
aggregate exercise price of the Exercised Options, and to remit directly to the
Company from such sales proceeds an amount equal to the aggregate exercise price
of the Exercised Options.

 

3. Time for Exercise. Notwithstanding Section 8(b) of the Option Agreement, the
term for exercise of the Vested Options shall expire on March 6, 2020.

 

4. Restrictions on Sale of CohBar Securities.

 

(a) In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, you
agree that, without the prior written consent of the Company:

 

(i)you shall not engage in any Sale Transaction (as defined below) on or prior
to March 6, 2019;

   

1455 Adams DriveMenlo Park, CA 94025

 

[ex10-21_001.jpg]

 

(ii)during the three month period beginning on March 7, 2019 and ending on June
6, 2019, you shall not engage in Sales Transactions with respect to greater than
265,310 shares of the Company’s common stock in the aggregate, including any
shares underlying other CohBar Securities (as defined below);

 

(iii)during the three month period beginning on June 7, 2019 and ending on
September 6, 2019, you shall not engage in Sales Transactions with respect to
greater than 265,310 shares of the Company’s common stock in the aggregate,
including any shares underlying other CohBar Securities; and

 

(iv)during the six month period beginning on September 7, 2019 and ending on
March 6, 2020, you shall be free to execute Sales Transactions with respect any
CohBar Securities you hold, subject to compliance with applicable law.

 

(b) For purposes hereof:

 

(i)“CohBar Securities” means shares of the Company’s common stock or securities
exercisable for or convertible into the Company’s common stock, whether such
shares of common stock or other securities are currently owned by you or are
hereafter acquired; and

 

(ii)a “Sale Transaction” means any pledge, sale, contract to sell, sale of any
option or contract to purchase, purchase of any option or contract to sell,
grant any option, right or warrant to purchase, or any other transfer or
disposition, directly or indirectly, of any CohBar Securities, or any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the CohBar Securities, regardless of
whether the date for settlement of any such arrangement. For the avoidance of
doubt, any sale of Option Shares executed in connection with the cashless
exercise of Vested Options as contemplated by paragraph 2 hereunder constitutes
a “Sale Transaction.”

 

(c) The foregoing restrictions shall not apply with respect to tenders of CohBar
Securities made in response to a bona fide third party take-over bid made to all
holders of such CohBar Securities or any similar acquisition transaction,
provided that, in the event that the take-over bid or acquisition is not
completed, all CohBar Securities will remain subject to the restrictions
contained herein. Except for restrictions on Sale Transactions in connection
with the cashless exercise of Vested Options, the foregoing restrictions are not
intended and shall not be construed to prohibit the exercise of Vested Options.
You agree and consent to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of your CohBar
Securities except in compliance with the foregoing restrictions.

 

5. Voluntary Agreement. You are encouraged to discuss this Letter Agreement with
your personal legal, financial and tax advisor(s). You acknowledge that you have
had an opportunity to do so, have read the entire Agreement and are responsible
for evaluating and complying with all legal, financial and tax ramifications
associated with entrance into this Letter Agreement, any future exercise of
Vested Options (or failure to exercise Vested Options), and any future sale of
Option Shares.

 

6. Governing Law. This Letter Agreement shall be governed in accordance with the
laws of the State of Delaware, without regard to its conflict of law principles.

 

[Signature Page Follows]

 

1455 Adams DriveMenlo Park, CA 94025

2

[ex10-21_001.jpg]

  

In consideration of the foregoing, please sign and return one copy of this
letter to the undersigned to indicate your acknowledgment and agreement.

 

Sincerely,

 

CohBar, Inc.

 

/s/ Philippe Calais   By: Philippe Calais   Interim Chief Executive Officer  

  



  Acknowledged and Agreed:       /s/ Simon Allen   Simon Allen       Dated:
January 10, 2019

 



1455 Adams DriveMenlo Park, CA 94025

3



 

 